DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After completing a thorough search of independent claim 38 that the closest reference to Minskoff (US 2016/0217709) discloses an apparatus that simulates a respiratory system for characterizing particle delivery within lungs by an inhaler within lungs. The respiratory system simulator comprises a simulated oral cavity to receive an aerosol, a simulated oropharynx cavity, a simulated lung airway system and a breath simulator. The simulated oral cavity is configured to receive a flow of particles and direct the flow to the simulated oropharynx cavity. Minskoff (US 2016/0228658) discloses systems, devices, and methods for delivering an inhalable medicament to a targeted location within the respiratory system of a subject. The handheld inhalable medicament delivery devices described herein are configured to thermally modulate an inhalable medicament that is contained therein. Thermal modulation optimizes the droplet size of the inhalable medicament, wherein, typically, the higher the temperature (up to a threshold), the smaller the average drop size of an inhalable medicament. Lipp et al (US 2013/0266653) discloses respirable dry powders and particles for systemic delivery of pharmaceutically active agents or delivery to the respiratory tract. The dry powders contain one or more monovalent metal cations (such as Na+), are small and dispersible. However, none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1.
The prior art of record, taken alone or in combination, fails discloses or render obvious a simulation device for characterizing aerodynamics of dry powder inhalation in respiratory system comprising all the specific elements with the specific combination including a temperature and humidity sensor is provided in the constant temperature-and-humidity chamber and electrically connected with the steam and vacuum generating device; the respiratory system model comprises an oral cavity receiver and sample collectors, inner walls of the respiratory system model are coated with coatings which become sticky after absorbing moisture, the sample collectors comprise a first sample collector and a second sample collector, each of the sample collectors is provided with 8 collecting trays, and the first sample collector and the second sample collector are connected with the oral cavity receiver through a conduit imitating a shape of a human respiratory tract in set forth of claim 1, wherein dependent claims 2-7 are allowable by virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 25, 2022


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886